Citation Nr: 1502556	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints, to include as secondary to service-connected bilateral pes planus with plantar fasciitis (pes planus).

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from March 1990 to March 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  [The Board notes that, while the rating decision on appeal also denied service connection for a pinched nerve in the right leg, the Veteran specified that in his May 2010 notice of disagreement that he disagreed only with the issues stated above.]

The issues of service connection for a bilateral ankle disability, a bilateral knee disability, and a low back disability, all to include as secondary to service-connected pes planus, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran is not shown to have shin splints.


CONCLUSION OF LAW

Service connection for shin splints is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  He was afforded a VA examination in November 2009.  The Board finds that the report of that examination is adequate for rating purposes, as it reflects familiarity with the factual record and includes notation of all pertinent clinical findings and rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for shin splints that he asserts may be secondary to his service-connected pes planus.  The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has (or during the pendency of the claim has had) the disability for which service connection is sought (I.e., shin splints).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999). 

In his December 2008 claim, the Veteran stated that he experienced shin splints during basic training and currently experienced ankle, knee, and lower back pain.  In a June 2009 statement, he asserted that he had pain in his shins on a daily basis.  

On November 2009 VA examination, the Veteran reported that he developed shin splints during basic training, but that since his separation from service he "does not really have" episodes of the condition because he no longer participates in the activities (e.g., marching) that precipitated such symptoms.  He confirmed that he received no treatment for the condition.  Physical examination revealed no swelling, discoloration, heat, or tenderness to palpation.  Imaging was conducted, and no abnormalities of the tibias or fibulas were noted.  

Postservice treatment records are silent for any complaints of, or treatment for, a bilateral shin disability.  

The Board has considered the Veteran's June 2009 contention that he experiences shin pain.  While he is competent to report he has observable symptomatology, the Board finds that his statement is not credible, as it is contradicted by his statements during the November 2009 VA examination to the effect that while he experienced shin splints during service, the symptoms stopped after discharge and cessation of the activities causing the shin splints.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

Notably, the diagnosis of shin splints cannot be established by lay self-observation because such specific diagnosis is established by clinical findings interpreted by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the Veteran was afforded a VA examination at which time imaging revealed no abnormalities, no symptoms were noted on physical examination, and the Veteran denied experiencing the claimed symptoms after his separation from service.  There is no evidence in the record (and the Veteran has not asserted that any exists) that a shin disability was diagnosed postservice.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of any shin disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225. Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for shin splints is denied.


REMAND

The November 2009 VA examination report notes complaints of bilateral knee, bilateral ankle, and low back pain, as well as clinically observed symptoms of bilateral patellar crepitus and disc extrusion at L5-S1.  Diagnoses included patellofemoral pain syndrome and L5-S1 disc extrusion.  The examiner noted that pes planus and plantar fasciitis can contribute to abnormal gait patterns, which can cause ankle, knee, and back pain, but opined that he could not render a nexus opinion without resort to speculation.  

The Board notes that, in a February 2010 addendum, the examiner stated that he did not feel qualified to opine as to nexus with respect to the back condition.  The Board also notes that the examiner indicated the need to consult with specialists in podiatry and rehabilitation medicine in attempting to provide an opinion (which was ultimately not provided) as to the knee and ankle disabilities.  Consequently, the Board finds that the competence of the examiner is placed in question (including by self-report) and that the examination is inadequate with respect to those disabilities (knee, ankle, and back) for which the Veteran asserted relevant symptomatology.  Remand for a new examination is required.

Furthermore, it appears that the Veteran receives ongoing treatment for at least some of the disabilities remaining at issue.  However, the most recent treatment records in file are from November 2011.  Given that records of treatment since may contain information pertinent to the claims, and because VA treatment records are constructively of record, they must be sought.

Additionally, the Board notes that the record does not include a confirmation by the AOJ that the Veteran's Attorney's Freedom of Information (FOIA) request was satisfied.  While the Board has no reason to believe that it was not occurred (the attorney's inquiry indicating that he had not yet received the FOIA requested records was two years ago and there has been no further correspondence from the attorney regarding the request) there should be documentation in the record regarding this matter.  On remand, the AOJ should add to the record certification that it has complied with the FOIA request.  

Accordingly, the case is REMANDED for the following:

1.   The AOJ should add to the record certification that it has complied with the FOIA request.  [If, for some reason, the request was not satisfied as it should have been, the AOJ should comply with the request and afford the Veteran and his attorney opportunity to respond before proceeding with the additional development below.

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his low back, bilateral knee, and bilateral ankle disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all relevant evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and etiology of the claimed ankle, knee, and low back disabilities.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include the November 2009 VA examination diagnosing patellofemoral pain syndrome and L5-S1 disc extrusion and the Veteran's lay statements regarding continuity of symptomatology) the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each current ankle, knee, and back disability shown/found.

(b) Please identify the likely etiology for each ankle, knee, and back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service?

(c) If the response to (b) is no for any claimed disability, please opine further whether it is at least as likely as not that the claimed disability was caused or aggravated by his service-connected bilateral pes planus with plantar fasciitis.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


